[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO STRIKE
This motion to strike is addressed to special defenses and a counterclaim which was filed under date of August 27, 1999. On CT Page 1381 November 3, 1999 the plaintiff filed a Request For Leave To File An Amended Complaint together with the proposed amended complaint. On December 1, 1999 the defendants filed their answer, special defenses and counterclaim to the amended complaint, thus implicitly consenting to the amendment. P.B. § 10-60. The most recent special defenses and counterclaim contain some new and different allegations from the prior answer which may be material. The motion for summary judgment should now be addressed to the December 1, 1999 pleading. For this reason the motion for summary judgment is denied without prejudice.
THE COURT,
Mottolese, Judge